DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/13/2021 has been entered.
Applicant’s amendment/response filed 05/13/2021 has been entered and made of record. Claims 1, 5, 8-9, 11-16, 21, and 23 were amended. Claims 1-17 and 21-23 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marketsmueller (US 2018/0114368) in view of Schiller (US 6456295), Schardt et al. (US 2012/0176364), and Taneja et al. (US 2010/0207957).
Regarding claim 1, Marketsmueller teaches/suggests: A non-transitory computer-readable medium storing instructions that, when executed by at least one processor (Marketsmueller [0099]: “A computing device 1010 can include a processor 1011 that is communicatively coupled to a memory 1012 and that executes computer-executable program code and/or accesses information stored in memory 1012.”), cause a computer device to: 
identify, via a digital brush tool, a selection of a plurality of voxels from a three-dimensional representation (Marketsmueller [0072]: “Specifically, voxelize 217 process converts the triangles or other polygons of the mesh representation 213′ into density values in a grid to form the density volume data structure 210;” [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213. In use, the system applies a selected tool at a selected location indicated by the user on the display to edit volume densities of specific elements in the volume-based representation corresponding to the selected location.”); 
generate a rendering set of visual properties for the plurality of voxels (Marketsmueller [0084]: “Another exemplary algorithm for editing the 3D model by modifying the volume-based representation involves receiving input to edit the 3D model based on a position of a brush on the user interface, identifying a location in a 3D workspace corresponding to the position of the brush, and modifying volume density values at the location.”).
Marketsmueller does not teach/suggest diffusing the colors and the opacities of the plurality of voxels utilizing visual properties of neighboring voxels. Schiller, however, teaches/suggests diffusing the colors and the opacities of the plurality of simulate physically based phenomena. Diffusion, as used in computer graphics, refers to a process for deriving a property value (often color or opacity) for a pixel from surrounding pixels;” col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right).”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the selected voxels of Marketsmueller such that their colors and opacities are diffused from those of neighboring voxels as taught/suggested by Schiller in order to simulate physically based phenomena.

Marketsmueller as modified by Schiller does not teach/suggest:
generate a first buffer of visual properties comprising colors and opacities of the plurality of voxels; 
generate a second buffer of visual properties comprising modified colors and modified opacities by: 
copying the colors and the opacities reflected in the first buffer to the second buffer to generate colors and opacities in the second buffer; and 
diffusing the colors and the opacities in the second buffer utilizing visual properties of neighboring voxels reflected in the first buffer; 
modify visual properties of one or more voxels from the plurality of voxels reflected in the first buffer utilizing modified colors and modified opacities in the second buffer; 
Schardt, in view of Schiller, teaches/suggests:
generate a first buffer of visual properties comprising colors and opacities of the plurality of support the reuse of the results of rendering static geometry, multiple frame or color buffers are maintained.”); 
generate a second buffer of visual properties comprising modified colors and modified opacities (Schardt Fig. 8: dynamic CBUF 304) by: 
copying the colors and the opacities reflected in the first buffer to the second buffer to generate colors and opacities in the second buffer (Schiller col. 2 ll. 3-9: “Diffusion, as used in computer graphics, refers to a process for deriving a property value (often color or opacity) for a pixel from surrounding pixels;” Schardt [0086]: “If new dynamic geometry has been provided for the current image frame, control passes to block 324 to initialize the dynamic CBUF 304 and dynamic ZBUF 308 with the contents of the static CBUF 302 and static ZBUF 306, e.g., by copying the image data and z-buffer data from the static buffers to the dynamic buffers.”); and 
diffusing the colors and the opacities in the second buffer utilizing visual properties of neighboring 
modify visual properties of one or more 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the diffusion of Marketsmueller as modified by Schiller to use two buffers as taught/suggested by Schardt in order to support the reuse of unblended voxels.

Marketsmueller as modified by Schiller and Schardt does not teach/suggest:
generate a rendering set of visual properties for the plurality of voxels from the first buffer and the second buffer based on the modified opacities of the second buffer.
Taneja, however, teaches/suggests:
generate a rendering set of visual properties for the plurality of ensures that it does not overwrite this color in the corresponding pixel on the destination buffer;” [0070]: “For per pixel Alpha method, the Overlay buffer should support ARGB pixel format, where A is the alpha or transparency component of the pixel and RGB stands for Red Green Blue.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the two buffers of Marketsmueller as modified by Schiller and Schardt to be blended as taught/suggested by Taneja in order to ensure that some selected voxels are not to be overwritten.

Regarding claim 2, Marketsmueller as modified by Schiller, Schardt, and Taneja teaches/suggests: The non-transitory computer-readable medium of claim 1, wherein the digital brush tool comprises at least one of a blur brush tool, a smudge brush tool, or a smooth brush tool (Marketsmueller [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213.”), and further storing instructions that, when executed by the at least one processor, cause the computer device to modify the three-dimensional representation using the digital brush tool by: 
comparing the modified opacities from the second buffer to a threshold opacity (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer.” [In other words, not to overwrite a color value in the destination (i.e., first) buffer if a corresponding alpha value in the source (i.e., second) buffer is transparent (e.g., zero opacity).]); and 
wherein generating the rendering set of visual properties for the plurality of voxels comprises selecting rendering colors from the first buffer and the second buffer based on comparing the modified opacities to the threshold opacity (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer.” [Otherwise, overwrite the color value in the destination (i.e., first) buffer with that in the source (i.e., second) buffer.]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Regarding claim 3, Marketsmueller as modified by Schiller, Schardt, and Taneja teaches/suggests: The non-transitory computer-readable medium of claim 2, further storing instructions that, when executed by the at least one processor, cause the computer device to modify the three-dimensional representation using the digital brush tool by: 
determining diffused visual properties based on: 
the colors and the opacities of the plurality of voxels from the first buffer (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Schardt Fig. 8: static CBUF 302); and 
neighboring colors and neighboring opacities of the neighboring voxels; and 
wherein the modified colors and modified opacities of the second buffer comprise the diffused visual properties (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Schardt Fig. 8: dynamic CBUF 304).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Regarding claim 4, Marketsmueller as modified by Schiller, Schardt, and Taneja teaches/suggests: The non-transitory computer-readable medium of claim 3, wherein the threshold opacity is zero (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer.”) and the digital brush tool comprises a blur brush tool (Marketsmueller [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213.”), and further storing instructions that, when executed by the at least one processor, cause the computer device to identify neighboring voxels for a voxel from the plurality of voxels by determining a set of six neighboring voxels adjacent to the voxel (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right).” [A voxel has six faces, and thus six neighboring voxels.]). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Regarding claim 11, Marketsmueller as modified by Schiller, Schardt, and Taneja teaches/suggests: A system (Marketsmueller [0099]: “A computing device 1010 can include a processor 1011 that is communicatively coupled to a memory 1012 and that executes computer-executable program code and/or accesses information stored in memory 1012.”) comprising: 
one or more memory devices comprising a three-dimensional representation comprising voxels (Marketsmueller Fig. 2: volume 210 from voxelize 217); and 
one or more computing devices that cause the system to apply a digital brush tool to a plurality of voxels of the three-dimensional representation (Marketsmueller [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213. In use, the system applies a selected tool at a selected location indicated by the user on the display to edit volume densities of specific elements in the volume-based representation corresponding to the selected location.”) by: 
generating a first buffer of visual properties comprising colors and opacities of the plurality of voxels (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 2 ll. 3-9: “Diffusion, as used in computer graphics, refers to a process for deriving a property value (often color or opacity) for a pixel from surrounding pixels;” Schardt Fig. 8: static CBUF 302; [0081]: “In the illustrated embodiment, in order to support the reuse of the results of rendering static geometry, multiple frame or color buffers are maintained.”); 
generating a second buffer of visual properties comprising modified colors and modified opacities (Schardt Fig. 8: dynamic CBUF 304) by: 
copying the colors and the opacities reflected in the first buffer to the second buffer to generate colors and opacities in the second buffer (Schiller col. 2 ll. 3-9: “Diffusion, as used in computer graphics, refers to a process for deriving a property value (often color or opacity) for a pixel from surrounding pixels;” Schardt [0086]: “If new dynamic geometry has been provided for the current image frame, control passes to block 324 to initialize the dynamic CBUF 304 and dynamic ZBUF 308 with the contents of the static CBUF 302 and static ZBUF 306, e.g., by copying the image data and z-buffer data from the static buffers to the dynamic buffers.”); 
identifying neighboring voxels for a voxel of the plurality of voxels within the three-dimensional representation (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right).”); and 
diffusing, within the second buffer, visual properties of the voxel utilizing visual properties of the neighboring voxels reflected in the first buffer (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 2 ll. 3-9: “Diffusion, as used in computer graphics, refers to a process for deriving a property value (often color or opacity) for a pixel from surrounding pixels;” Schardt Fig. 8: static CBUF 302; [0087]: “As a result, the static and dynamic data is effectively merged in the dynamic buffers. In addition, at least a portion of the static image data stored in the dynamic CBUF is overwritten with dynamic image data.”); 
modifying the colors of one or more voxels from the plurality of voxels reflected in the first buffer utilizing the modified colors corresponding to one or more voxels reflected in the second buffer (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 2 ll. 3-9: “Diffusion, as used in computer graphics, refers to a process for deriving a property value (often color or opacity) for a pixel from surrounding pixels;” Schardt [0088]: “Next, control passes to block 328 to determine whether to update the static buffers with the contents of the dynamic buffers, and if so, control passes to block 330 to copy the contents of the dynamic buffers into the static buffers.”); and 
generating a rendering set of visual properties for the plurality of voxels (Marketsmueller [0084]: “Another exemplary algorithm for editing the 3D model by modifying the volume-based representation involves receiving input to edit the 3D model based on a position of a brush on the user interface, identifying a location in a 3D workspace corresponding to the position of the brush, and modifying volume density values at the location.”) by: 
comparing the modified opacities from the second buffer to a threshold opacity (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer.” [In other words, not to overwrite a color value in the destination (i.e., first) buffer if a corresponding alpha value in the source (i.e., second) buffer is transparent (e.g., zero opacity).]);; and 
selecting rendering colors based on comparing the modified opacities to the threshold opacity (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer.” [Otherwise, overwrite the color value in the destination (i.e., first) buffer with that in the source (i.e., second) buffer.]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Claim 12 recites limitations similar in scope to those of claim 4, and is rejected using the same rationale.

Regarding claim 17, Marketsmueller as modified by Schiller, Schardt, and Taneja teaches/suggests: The system of claim 11, wherein the one or more computing devices further cause the system to apply the digital brush tool to the plurality of voxels of the three-dimensional representation by rendering the three-dimensional representation using the rendering set of visual properties for the plurality of voxels (Marketsmueller [0084]: “Another exemplary algorithm for editing the 3D model by modifying the volume-based representation involves receiving input to edit the 3D model based on a position of a brush on the user interface, identifying a location in a 3D workspace corresponding to the position of the brush, and modifying volume density values at the location.”).

Claims 21 and 22 recite limitations similar in scope to those of claims 1 and 2, respectively, and are rejected using the same rationales.

Regarding claim 23, Marketsmueller as modified by Schiller, Schardt, and Taneja teaches/suggests: The computer-implemented method of claim 22, further comprising displaying, within the virtual reality environment, the three-dimensional representation comprising the rendering set of visual properties while actively receiving a selection of additional voxels for modification within the first buffer and the second buffer via the digital brush tool (Marketsmueller [0070] “Thus, as a user uses a paint brush tool to make brush strokes adding to the 3D model, the user interface is updated during the brush stroke;” Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Schardt Fig. 8: static CBUF 302; [0081]: “In the illustrated embodiment, in order to support the reuse of the results of rendering static geometry, multiple frame or color buffers are maintained.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marketsmueller (US 2018/0114368) in view of Schiller (US 6456295), Schardt et al. (US 2012/0176364), and Taneja et al. (US 2010/0207957) as applied to claims 3 and 11 above, and further in view of Budrikis et al. (US 4796020).
Regarding claim 5, Marketsmueller as modified by Schiller, Schardt, and Taneja teaches/suggests: The non-transitory computer-readable medium of claim 3, wherein the digital brush tool comprises a smudge brush tool (Marketsmueller [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213.”) and further storing instructions that, when executed by the at least one processor, cause the computer device to identify neighboring voxels for a voxel from the plurality of voxels by determining a subset of neighboring voxels adjacent to the voxel (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In another implementation, the value of each pixel is replaced with the average of plural neighboring pixels where the location of the neighboring pixels can be predefined or set by the user.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Marketsmueller as modified by Schiller, Schardt, and Taneja does not teach/suggest based on a direction of travel corresponding to the smudge brush tool. Budrikis, however, teaches/suggests based on a direction of travel corresponding to the smudge brush tool (Budrikis col. 1 line 66 – col. 2 line 16: “The precomputed line profiles relate mostly to the slope of the drawn lines and to the position of the drawn lines between adjacent pixels in the direction of the brush strokes.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the diffusion of Marketsmueller as modified by Schiller, Schardt, and Taneja such that only neighboring voxels in the direction of the brush stroke are identified as taught/suggested by Budrikis in order for realism.

Claim 13 recites limitations similar in scope to those of claim 5, and is rejected using the same rationale.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marketsmueller (US 2018/0114368) in view of Schiller (US 6456295), Schardt et al. (US 2012/0176364), and Taneja et al. (US 2010/0207957) as applied to claims 3 and 11 above, and further in view of Lengyel et al. (US 6016150).
Regarding claim 6, Marketsmueller as modified by Schiller, Schardt, and Taneja teaches/suggests wherein the digital brush tool comprises a smooth brush tool (Marketsmueller [0019]: “Examples of such techniques include, but are not limited to, techniques using tools like brushing, filtering, and layers but in a 3D context;” [0036]: “Alternately, the term refers to a filter that removes density values to reduce texture or smooth an area of a 3D model.”). Marketsmueller as modified by Schiller, Schardt, and Taneja does not teach/suggest: The non-transitory computer-readable medium of claim 1, further storing instructions that, when executed by the at least one processor, cause the computer device to modify the three-dimensional representation by: 
generating a third buffer of visual properties of the plurality of voxels, wherein the third buffer comprises the opacities of the plurality of voxels; and 
generating the rendering set of visual properties based on the opacities from the third buffer.
Lengyel, however, teaches/suggests:
generating a third buffer of visual properties of the plurality of 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the opacities of Marketsmueller as modified by Schiller, Schardt, and Taneja to be in a separate buffer as taught/suggested by Lengyel in order for flexibility. As such, Marketsmueller as modified by Schiller, Schardt, Taneja, and Lengyel teaches/suggests:
generating the rendering set of visual properties based on the opacities from the third buffer (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer;” Lengyel col. 24 ll. 14-21: “The number of buffers used to implement the generalized compositor can vary ... It is also possible to use separate buffers for alpha and color values. The buffers do not need to be large enough to store an entire output image.”).

Claim 14 recites limitations similar in scope to those of claim 6, and is rejected using the same rationale.
Allowable Subject Matter
Claims 7-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitation “comparing an opacity corresponding to a voxel in the first buffer to an alpha validity threshold for the voxel based on an opacity corresponding to the voxel in the third buffer,” taken as a whole, renders the claims patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “copying the colors and the opacities reflected in the first buffer to the second buffer to generate colors and opacities in the second buffer” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0094411 – separate alpha buffer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611